UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments (unaudited) As of July 31, 2016 Market Value Shares ($000) Common Stocks (97.0%)1 Australia (4.2%) Mirvac Group 7,419,796 12,413 oOh!media Ltd. 2,806,733 11,819 Iluka Resources Ltd. 2,094,685 11,266 Fairfax Media Ltd. 11,707,454 9,354 Computershare Ltd. 1,339,861 9,047 Domino's Pizza Enterprises Ltd. 144,222 8,263 Ansell Ltd. 547,555 8,068 Tox Free Solutions Ltd. 3,966,415 7,976 Asaleo Care Ltd. 6,618,650 6,847 Spotless Group Holdings Ltd. 7,158,756 6,502 Incitec Pivot Ltd. 2,439,068 5,340 Japara Healthcare Ltd. 2,488,970 4,898 SEEK Ltd. 367,097 4,671 Mantra Group Ltd. 1,696,631 4,640 Amcor Ltd./Australia 303,234 3,465 Regis Healthcare Ltd. 813,060 3,188 Estia Health Ltd. 535,845 2,093 * Link Administration Holdings Ltd. 262,865 1,726 *,^ Karoon Gas Australia Ltd. 1,374,635 1,399 Austria (0.8%) ANDRITZ AG 139,542 7,115 BUWOG AG 185,240 4,493 Wienerberger AG 251,638 3,882 Schoeller-Bleckmann Oilfield Equipment AG 56,552 3,477 CA Immobilien Anlagen AG 135,754 2,551 Lenzing AG 21,300 2,233 Belgium (0.6%) D'ieteren SA/NV 153,346 6,719 Cie d'Entreprises CFE 50,016 4,606 Ontex Group NV 88,039 3,181 * Galapagos NV 49,600 2,713 China (2.0%) New Oriental Education & Technology Group Inc. ADR 310,350 13,674 Shenzhou International Group Holdings Ltd. 2,482,000 13,102 * SINA Corp./China 221,674 11,944 Belle International Holdings Ltd. 8,858,000 5,872 ANTA Sports Products Ltd. 2,586,000 5,779 CSPC Pharmaceutical Group Ltd. 4,756,000 4,118 Haitian International Holdings Ltd. 1,807,000 3,034 *,^ Baoxin Auto Group Ltd. 1,344,841 735 Denmark (1.5%) Matas A/S 1,375,000 24,274 * H Lundbeck A/S 301,184 12,243 ^ Ambu A/S Class B 151,762 6,452 * OW Bunker A/S 1,000,000 — France (7.3%) * Ubisoft Entertainment SA 982,400 40,322 Rubis SCA 375,361 30,294 Elis SA 1,575,000 28,444 SPIE SA 1,400,000 26,613 * Marie Brizard Wine & Spirits SA 1,000,000 17,955 Imerys SA 162,403 11,528 Lectra 580,000 9,610 * ID Logistics Group 67,113 9,486 Eurazeo SA 108,699 6,950 * Virbac SA 30,135 5,936 *,2 Maisons du Monde SA 272,851 5,826 ^ Orpea 58,873 5,203 BioMerieux 32,381 4,477 Albioma SA 250,000 4,308 Wendel SA 33,264 3,553 Coface SA 609,435 3,103 Germany (4.8%) BRAAS Monier Building Group SA 1,168,658 28,296 Duerr AG 300,000 25,876 XING AG 87,891 17,562 Wacker Chemie AG 187,500 17,478 Zeal Network SE 318,921 12,606 RIB Software AG 900,000 10,075 Grand City Properties SA 308,752 6,872 STRATEC Biomedical AG 119,202 6,837 SAF-Holland SA 339,483 4,098 *,2 windeln.de AG 850,000 3,692 Sartorius AG Preference Shares 43,996 3,518 ^ ElringKlinger AG 173,940 3,172 Hong Kong (1.3%) Techtronic Industries Co. Ltd. 4,612,500 19,533 Hysan Development Co. Ltd. 1,501,000 6,922 Johnson Electric Holdings Ltd. 2,052,125 5,164 Value Partners Group Ltd. 3,133,000 2,646 Yue Yuen Industrial Holdings Ltd. 457,500 1,859 India (2.7%) * Gujarat Pipavav Port Ltd. 8,887,704 22,979 Apollo Hospitals Enterprise Ltd. 940,155 19,140 Container Corp. Of India Ltd. 616,702 13,818 Idea Cellular Ltd. 7,753,044 12,176 Phoenix Mills Ltd. 1,438,800 7,807 Multi Commodity Exchange of India Ltd. 205,558 3,247 Indonesia (0.3%) Matahari Department Store Tbk PT 4,141,600 6,321 Ciputra Property Tbk PT 34,757,652 1,647 Ireland (4.1%) Smurfit Kappa Group plc 1,150,000 27,006 * Dalata Hotel Group plc 5,000,000 21,644 Glanbia plc 800,000 15,405 Irish Continental Group plc 2,250,000 11,871 Irish Residential Properties REIT plc 8,400,000 10,619 Origin Enterprises plc 1,650,000 9,963 Kingspan Group plc 375,000 8,603 * Cairn Homes plc 5,561,651 5,940 * FBD Holdings plc 650,000 4,492 IFG Group plc 1,675,000 3,969 Paddy Power Betfair plc 1 — Italy (9.2%) 2 Anima Holding SPA 7,937,016 39,841 Cerved Information Solutions SPA 4,708,959 39,520 * Yoox Net-A-Porter Group SPA 950,000 26,628 Maire Tecnimont SPA 7,500,000 19,134 FinecoBank Banca Fineco SPA 2,875,000 17,105 * Rizzoli Corriere Della Sera Mediagroup SPA 15,500,000 14,144 Credito Emiliano SPA 2,125,000 13,489 ^ Salvatore Ferragamo SPA 556,476 13,118 Moncler SPA 741,526 13,014 2 OVS SPA 2,169,252 12,760 DiaSorin SPA 154,202 9,710 2 Infrastrutture Wireless Italiane SPA 1,685,799 8,436 ^ Brunello Cucinelli SPA 421,753 7,872 Autogrill SPA 875,980 7,626 2 Banca Sistema SPA 2,371,523 5,606 *,2 Technogym SPA 1,188,726 5,229 Beni Stabili SpA SIIQ 7,257,301 4,753 Industria Macchine Automatiche SPA 70,000 4,131 Moleskine SPA 1,428,853 3,467 Immobiliare Grande Distribuzione SIIQ SPA 3,797,779 3,316 Japan (25.1%) Nippon Shinyaku Co. Ltd. 627,800 34,413 Tsuruha Holdings Inc. 187,400 21,310 Hitachi Transport System Ltd. 1,029,500 20,069 Digital Garage Inc. 1,048,500 19,920 Aica Kogyo Co. Ltd. 778,200 18,795 Arcs Co. Ltd. 709,300 18,333 Tokai Tokyo Financial Holdings Inc. 3,605,700 16,710 ^ Kyudenko Corp. 468,100 16,455 Trusco Nakayama Corp. 327,200 16,375 Nippon Densetsu Kogyo Co. Ltd. 807,600 16,149 Kakaku.com Inc. 769,500 15,965 Ai Holdings Corp. 629,800 15,443 Kuroda Electric Co. Ltd. 837,700 15,336 Kureha Corp. 3,630,000 15,106 Zenkoku Hosho Co. Ltd. 361,655 14,304 Nihon Parkerizing Co. Ltd. 1,187,300 14,291 Nitta Corp. 548,700 13,651 Koito Manufacturing Co. Ltd. 271,200 13,391 IHI Corp. 4,615,245 12,842 SCSK Corp. 307,400 12,823 Glory Ltd. 457,400 12,693 Daikyonishikawa Corp. 874,800 12,413 Nabtesco Corp. 455,900 12,263 OBIC Business Consultants Co. Ltd. 243,800 12,146 JSP Corp. 512,500 11,837 Daibiru Corp. 1,195,400 11,515 Obara Group Inc. 274,700 11,310 TPR Co. Ltd. 517,700 10,977 Fukushima Industries Corp. 321,000 10,954 Kissei Pharmaceutical Co. Ltd. 469,700 10,698 Temp Holdings Co. Ltd. 615,100 9,983 Unipres Corp. 594,700 9,687 Sumitomo Real Estate Sales Co. Ltd. 427,600 9,143 Nippon Shokubai Co. Ltd. 141,261 8,884 NEC Networks & System Integration Corp. 479,900 8,816 Shinmaywa Industries Ltd. 1,299,000 8,611 Sanwa Holdings Corp. 824,965 8,577 Asahi Intecc Co. Ltd. 182,870 8,408 Musashi Seimitsu Industry Co. Ltd. 397,500 8,171 Miura Co. Ltd. 352,400 8,074 Takara Leben Co. Ltd. 964,400 7,539 Kenedix Inc. 1,823,900 7,344 ^ Kumiai Chemical Industry Co. Ltd. 1,179,200 7,090 Lintec Corp. 328,500 6,954 Ferrotec Corp. 530,400 6,922 Disco Corp. 65,600 6,723 * Itoham Yonekyu Holdings Inc. 651,000 6,702 Iida Group Holdings Co. Ltd. 325,685 6,448 Taiheiyo Cement Corp. 2,178,000 6,225 Shinsei Bank Ltd. 4,100,235 6,151 Teijin Ltd. 1,602,000 6,025 Alps Electric Co. Ltd. 267,490 5,958 Leopalace21 Corp. 829,600 5,945 Eagle Industry Co. Ltd. 466,200 5,879 Ezaki Glico Co. Ltd. 97,000 5,807 Welcia Holdings Co. Ltd. 86,200 5,687 Ain Holdings Inc. 81,600 5,619 Tokyo TY Financial Group Inc. 208,843 5,459 EPS Holdings Inc. 383,800 5,231 Takasago International Corp. 207,200 5,017 Tokyo Ohka Kogyo Co. Ltd. 166,300 4,928 Tokyo Steel Manufacturing Co. Ltd. 665,100 4,698 Tenma Corp. 243,100 4,350 Tsutsumi Jewelry Co. Ltd. 217,700 4,257 ^ W-Scope Corp. 184,800 4,192 Mitsui Sugar Co. Ltd. 824,000 4,107 Start Today Co. Ltd. 85,800 4,089 Mitsubishi UFJ Lease & Finance Co. Ltd. 1,005,795 4,047 ^ Ichigo Inc. 909,600 3,972 ^ Jamco Corp. 183,400 3,641 DMG Mori Co. Ltd. 348,400 3,618 Kobe Steel Ltd. 3,983,000 3,447 ^ Yushin Precision Equipment Co. Ltd. 175,200 3,348 Asahi Diamond Industrial Co. Ltd. 422,600 3,256 H2O Retailing Corp. 190,100 2,497 Denyo Co. Ltd. 167,811 1,747 Luxembourg (0.8%) L'Occitane International SA 6,213,750 12,982 Reinet Investments SCA 323,015 7,058 * Stabilus SA 60,000 3,139 2 O'Key Group SA GDR 305,733 613 Malaysia (0.2%) Bursa Malaysia Bhd. 2,361,300 4,997 Netherlands (2.6%) * Van Lanschot NV Class A 820,000 13,760 2 Refresco Group NV 650,000 10,153 IMCD Group NV 223,479 9,479 * SIF Holding NV 581,260 9,353 Beter Bed Holding NV 400,000 9,164 *,2 Intertrust NV 389,019 8,839 Kendrion NV 263,909 7,092 Wessanen 400,000 4,878 * SIF Holding NV 103,646 1,663 Delta Lloyd NV 4 — New Zealand (0.4%) Fletcher Building Ltd. 1,475,159 10,326 Norway (0.5%) Kongsberg Gruppen ASA 518,433 7,750 Borregaard ASA 500,000 4,035 * Storebrand ASA 675,000 2,565 Other (0.8%) 3 Vanguard FTSE All World ex-US Small-Cap ETF 249,010 24,331 Singapore (0.3%) First Resources Ltd. 4,816,500 5,824 UOL Group Ltd. 667,400 2,880 South Africa (0.1%) Brait SE 442,547 3,981 South Korea (1.9%) Medy-Tox Inc. 39,438 15,278 NCSoft Corp. 36,154 8,125 S-1 Corp. 83,659 7,597 ^ Mando Corp. 32,377 7,528 ^ Nexen Tire Corp. 612,663 7,371 ^ Hotel Shilla Co. Ltd. 95,134 5,070 Hanon Systems 460,689 4,722 Spain (0.7%) Applus Services SA 900,000 9,568 Melia Hotels International SA 595,330 7,063 Naturhouse Health SAU 550,000 2,831 Sweden (3.2%) 4 Bufab AB 2,170,778 15,721 2 Coor Service Management Holding AB 2,600,993 15,053 Modern Times Group MTG AB Class B 575,000 14,990 Loomis AB Class B 450,000 12,982 2 Nordax Group AB 2,650,000 12,786 2 Bravida Holding AB 1,743,674 11,561 Concentric AB 469,805 5,739 AAK AB 40,000 2,957 Switzerland (4.4%) OC Oerlikon Corp. AG 2,840,923 26,586 Logitech International SA 1,250,000 24,954 Helvetia Holding AG 45,000 22,598 Interroll Holding AG 14,000 14,208 Ascom Holding AG 800,000 13,663 U-Blox AG 27,532 6,968 ams AG 153,005 5,073 Comet Holding AG 6,000 4,888 Komax Holding AG 21,343 4,758 Tecan Group AG 20,025 3,218 Taiwan (1.4%) Giant Manufacturing Co. Ltd. 1,767,000 11,931 * Chroma ATE Inc. 3,824,000 9,645 Gourmet Master Co. Ltd. 626,000 6,697 CTCI Corp. 4,336,000 6,118 Eclat Textile Co. Ltd. 326,000 3,654 Catcher Technology Co. Ltd. 492,000 3,430 Thailand (0.2%) LPN Development PCL 14,565,300 5,486 United Arab Emirates (0.1%) * Lamprell plc 3,650,000 3,373 United Kingdom (15.3%) Dechra Pharmaceuticals plc 1,030,000 18,138 Micro Focus International plc 543,057 13,919 DCC plc 154,000 13,743 Grainger plc 4,686,000 13,471 SuperGroup plc 574,000 12,062 Kennedy Wilson Europe Real Estate plc 879,949 11,577 IG Group Holdings plc 979,000 11,468 Keller Group plc 833,596 11,229 Hikma Pharmaceuticals plc 322,255 11,221 Tyman plc 2,821,456 11,026 Dunelm Group plc 972,500 10,928 Grafton Group plc 1,425,000 10,525 HomeServe plc 1,420,000 10,507 Elementis plc 3,500,640 10,238 B&M European Value Retail SA 2,873,534 9,781 SSP Group plc 2,209,000 9,364 Berendsen plc 545,000 9,204 Abcam plc 884,899 8,956 Halma plc 630,000 8,739 Northgate plc 1,700,208 8,591 AA plc 2,554,188 8,362 ^ Telecom Plus plc 606,000 8,350 Ricardo plc 800,000 8,107 Eco Animal Health Group plc 1,448,166 8,014 ^ Millennium & Copthorne Hotels plc 1,250,000 7,480 Photo-Me International plc 3,600,000 7,385 Bodycote plc 913,000 7,064 ^ Redrow plc 1,563,146 6,989 Pets at Home Group plc 2,142,073 6,902 WS Atkins plc 337,387 6,245 2 Auto Trader Group plc 1,203,759 5,908 Saga plc 2,176,552 5,849 UNITE Group plc 683,612 5,729 Investec plc 931,000 5,542 Mears Group plc 1,052,686 5,517 Polypipe Group plc 1,744,012 5,498 Inchcape plc 600,000 5,350 Consort Medical plc 382,925 5,240 Victrex plc 268,040 5,235 Kier Group plc 356,301 5,059 Restaurant Group plc 1,066,579 4,998 Hunting plc 904,349 4,896 Genus plc 192,011 4,627 Soco International plc 2,311,526 4,622 Hays plc 2,887,346 4,542 Cineworld Group plc 583,867 4,536 A.G. Barr plc 620,000 4,431 JRP Group plc 3,077,692 4,316 LondonMetric Property plc 2,000,000 4,280 Cranswick plc 134,329 4,157 James Fisher & Sons plc 202,693 4,017 Big Yellow Group plc 411,718 3,860 Ultra Electronics Holdings plc 168,554 3,815 Senior plc 1,263,500 3,425 Pagegroup plc 748,427 3,349 Brewin Dolphin Holdings plc 984,495 3,293 Hill & Smith Holdings plc 215,326 3,054 QinetiQ Group plc 1,000,000 2,969 SIG plc 1,975,000 2,755 Electra Private Equity plc 52,600 2,669 PZ Cussons plc 571,754 2,570 Volution Group plc 1,179,915 2,416 * Findel plc 1,104,252 2,394 Laird plc 588,080 2,281 *,^ LMS Capital plc 2,133,690 1,676 * Ophir Energy plc 1,408,565 1,266 United States (0.2%) Samsonite International SA 2,284,500 6,506 Total Common Stocks (Cost $2,508,236) Market Value Coupon Shares ($000) Temporary Cash Investments (5.0%)1 Money Market Fund (4.3%) 5,6 Vanguard Market Liquidity Fund 0.561% 124,026,166 124,026 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Goldman Sachs & Co. (Dated 7/29/16, Repurchase Value $10,200,000 collateralized by Federal National Mortgage Assn. 4.000%-4.500%, 9/1/45-4/1/46, with a value of $10,404,000) 0.320% 8/1/16 10,200 10,200 U.S. Government and Agency Obligations (0.4%) 7 United States Treasury Bill 0.318% 10/20/16 11,000 10,994 Total Temporary Cash Investments (Cost $145,218) Total Investments (102.0%) (Cost $2,653,454) Other Assets and Liabilities-Net (-2.0%)6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $51,292,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 3.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $146,303,000, representing 5.0% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $53,156,000 of collateral received for securities on loan. 7 Securities with a value of $5,197,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in International Explorer Fund Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
